 1                               UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                  ***
 4    UNITED STATES OF AMERICA,                            Case No. 2:12-cr-00327-APG-VCF
 5                           Plaintiff,
                                                           ORDER SETTING DEADLINE FOR
 6          v.                                             GOVERNMENT TO RESPOND TO
                                                           MOTION TO VACATE, SET ASIDE,
 7    GREGORY J. OLSON,                                    OR CORRECT CRIMINAL
                                                           CONVICTION AND SENTNCE
 8                           Defendant.                    PURSUANT TO 28 U.S.C. § 2255
 9

10          Defendant Gregory J. Olson has filed a motion under 28 U.S.C. § 2255 seeking to set

11   aside his sentence and to calculate and impose a new sentence. ECF No. 199. The United States

12   shall file a response to the motion, if it has any, no later than November 19, 2018. Defendant may

13   file a reply in support of the motion within 30 days after the Government files its response.

14          DATED this 18th day of October, 2018.

15

16                                                        ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28
